            Case 2:21-cv-01497-KJN Document 4 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLBERT DOMINIC,                                    No. 2:21-cv-1497 KJN P
12                         Plaintiff,
13             v.                                         ORDER
14    CUSTODY DIVISION, et al.,
15                         Defendants.
16

17            Plaintiff, a county jail inmate proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

21   certified copy of his inmate trust account statement for the six-month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Therefore, plaintiff is

23   provided the opportunity to submit a completed in forma pauperis application and a certified copy

24   in support of his application.

25            Plaintiff’s failure to comply with this order will result in a recommendation that this

26   action be dismissed without prejudice.

27   ////

28   ////
                                                          1
         Case 2:21-cv-01497-KJN Document 4 Filed 08/26/21 Page 2 of 2


 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Within thirty days from the date of this order, plaintiff shall submit a completed

 3   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 4   of Court, and a certified copy of his inmate trust account statement for the six-month period

 5   immediately preceding the filing of the complaint.

 6            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: August 26, 2021

 9

10
     /domi1497.3c+new
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
